          Case 1:20-cv-00372-BLW Document 4 Filed 08/12/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO



 VINCENT A. KRUSZEWSKI,
                                                    Case No. 1:20-cv-00372-REB
                        Petitioner,
                                                    INITIAL REVIEW ORDER and
        v.                                          ORDER OF REASSIGNMENT

 BRIAN TAYLOR, Canyon County
 Prosecuting Attorney,

                        Respondent.


       Petitioner Vincent A. Kruszewski has filed a Petition for Writ of Habeas Corpus

challenging two state court misdemeanor convictions. See Dkt. 1. The Court now reviews

the Petition to determine whether it is subject to summary dismissal pursuant to 28

U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Dismissal is appropriate

where “it plainly appears from the face of the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” Id.



INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 1
          Case 1:20-cv-00372-BLW Document 4 Filed 08/12/20 Page 2 of 5




2.     Discussion

       In the Third Judicial District Court in Canyon County, Idaho, Petitioner pleaded

guilty to one count of reckless driving and one count of providing false information to a

police officer. The judgment of conviction was entered on January 14, 2020. See Dkt. 1 at

1. Petitioner was sentenced to 30 days of driving restriction, 90 days in jail with 80 days

suspended—with work detail imposed for the remaining 10 days—and a $500 fine.

       Petitioner did not file a direct appeal, but he did file a motion to set aside his guilty

plea, which was denied as untimely. Id. at 3. Petitioner does not assert that he pursued

post-conviction relief in the state courts under Idaho’s Uniform Post-Conviction

Procedures Act, Idaho Code §§ 19-4901 et seq.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings three claims of

ineffective assistance of counsel and a claim under Brady v. Maryland, 373 U.S. 83

(1963).

       It appears from the face of the Petition that at least some of Petitioner’s claims are

unexhausted and, therefore, subject to dismissal. A habeas petitioner must exhaust his

remedies in the state courts before a federal court can grant relief on constitutional

claims. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). This means that the petitioner

must invoke one complete round of the state’s established appellate review process, fairly

presenting all constitutional claims to the state courts so they have a full and fair

opportunity to correct alleged constitutional errors at each level of appellate review. Id. at

845. In a state that has the possibility of discretionary review in the highest appellate

court, like Idaho, the petitioner must have presented all of his federal claims in at least a

INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 2
           Case 1:20-cv-00372-BLW Document 4 Filed 08/12/20 Page 3 of 5




petition seeking review before that court. Id. at 847. Unless a petitioner has exhausted a

habeas claim, a federal district court may not grant relief on that claim, though it does

have discretion to deny the claim. 28 U.S.C. § 2254(b)(2).

        Petitioner has not exhausted any of his ineffective assistance of counsel claims,

and his Brady claim may be unexhausted. However, it appears Petitioner still has time to

exhaust at least some claims in state court. Idaho’s post-conviction procedures apply to

challenges to misdemeanor convictions, Parsons v. State, 745 P.2d 300, 303 (Idaho Ct.

App. 1987), and those procedures are the preferred means to raise ineffective assistance

claims in Idaho state court, Matthews v. State, 839 P.2d 1215, 1220 (Idaho 1992).

        A convicted defendant has one year from the expiration of the time to file a direct

appeal in which to submit a post-conviction action in state court. See Idaho Code § 19-

4902. The judgment in Petitioner’s case was entered on January 14, 2020, and the one-

year deadline to file in state court has not yet expired.

        For the foregoing reasons, the Petition appears subject to dismissal under Habeas

Rule 4 as containing unexhausted claims. A dismissal for non-exhaustion must be

without prejudice—that is, a petitioner may file a new federal habeas corpus petition after

his state court remedies have been exhausted, although the petitioner must always remain

mindful of the one-year statute of limitations for federal habeas corpus petitions.1 See 28

U.S.C. § 2244(d)(2).




1
 The one-year federal statute of limitations begins to run when the state court judgment is final, and it
continues to run except during the time that a properly filed application for post-conviction or other
collateral relief is pending in the state courts. 28 U.S.C. § 2244(d)(2).
INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 3
            Case 1:20-cv-00372-BLW Document 4 Filed 08/12/20 Page 4 of 5




       Alternatively, a petitioner asserting unexhausted claims may request a stay of the

federal habeas proceedings, while he exhausts his claims in state court, under Rhines v.

Weber, 544 U.S. 269 (2005). Such a stay allows the petitioner to present his unexhausted

claims to the state court, and then to return to federal court for review of his perfected

petition. In determining whether to exercise its discretion to grant a stay, a district court

should consider several factors, including whether the petitioner had good cause for the

failure to exhaust, whether the unexhausted claims are potentially meritorious, and

whether the petitioner engaged in intentionally dilatory litigation tactics. Id. at 277–78.

       Petitioner has not requested a Rhines stay. If Petitioner intends to do so, he must

file a motion to stay no later than 28 days after entry of this Order.

       Petitioner is also advised that he has not named a proper respondent in this case. If

a habeas petitioner “is on probation or parole due to the state judgment he is attacking,”

the appropriate respondents in a federal habeas corpus matter are “the particular

probation or parole officer responsible for supervising the [petitioner], and the official in

charge of the parole or probation agency, or the state correctional agency.” Adv. Cmte.

Notes to Habeas Rule 2. The county prosecuting attorney is not a proper respondent.

                                          ORDER

       IT IS ORDERED:

       1.      Within 28 days after entry of this Order, Petitioner may file a motion to

               stay this case while he exhausts his claims in state court. If Petitioner does

               not do so—or if the Court denies a motion to stay—this case may be



INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 4
          Case 1:20-cv-00372-BLW Document 4 Filed 08/12/20 Page 5 of 5




             dismissed without prejudice and without further notice for failure to

             exhaust.

     2.      Because not all named parties have consented to the jurisdiction of a United

             States Magistrate Judge to conduct all proceedings in accordance with 28

             U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, this case is

             REASSIGNED to a United States District Judge.



                                                DATED: August 12, 2020

                                                _________________________
                                                Ronald E. Bush
                                                Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 5
